MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Dec 19 2019, 8:57 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE:
Mark F. James                                            Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

G.B.W.,                                                  December 19, 2019
A Child Alleged to be a                                  Court of Appeals Case No.
Delinquent Child,                                        19A-JV-1385
Appellant-Respondent,                                    Appeal from the St. Joseph Probate
                                                         Court
        v.
                                                         The Honorable Jason Cichowicz,
                                                         Judge
State of Indiana,
                                                         Trial Court Cause No.
Appellee-Petitioner.                                     71J01-1807-JD-218
                                                         71J01-1811-JD-389




Tavitas, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019                Page 1 of 8
                                               Case Summary

[1]   G.B.W. appeals her commitment to the Indiana Department of Correction

      (“DOC”) after her adjudication as a delinquent and subsequent probation

      violations. We affirm.


                                                      Issue

[2]   G.B.W. raises a single issue, which we restate as whether the juvenile court

      abused its discretion when it committed G.B.W. to the DOC.


                                                      Facts

[3]   On July 17, 2018, Keontah White reported that her vehicle was stolen while

      parked outside a food mart. The following day, while on routine patrol, Officer

      Martin Mullins, with the South Bend Police Department, saw White’s stolen

      vehicle. In his fully marked patrol car, Officer Mullins turned on his lights and

      sirens to initiate a traffic stop.


[4]   The vehicle reduced its speed but did not stop. Eventually, the vehicle slowed

      down significantly due to nearby road construction; at that point, Officer

      Mullins was able to pull in front of the vehicle to force it to stop. After the

      vehicle stopped, the front passenger and back seat passenger fled. Fourteen-

      year-old G.B.W. was the vehicle’s driver. G.B.W. was detained, and while in

      detention, G.B.W. told a probation officer that she stole the vehicle because she

      was “bored.” Appellant’s App. Vol. II p. 20.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 2 of 8
[5]   On July 25, 2018, the State filed a petition alleging G.B.W was a delinquent for

      committing: Count I, an act that would be considered resisting law enforcement

      if committed by an adult, a Level 6 felony; Count II, an act that would be

      considered theft if committed by an adult, a Class A misdemeanor; and Count

      III, an act that would be considered operating a motor vehicle without ever

      receiving a license if committed by an adult, a Class C misdemeanor. G.B.W.

      entered an admission agreement on August 1, 2018, and the juvenile court

      adjudicated G.B.W. a delinquent on Counts I and II; Count III was dismissed.

      The juvenile court ordered G.B.W. to home detention with GPS electronic

      monitoring.


[6]   On August 24, 2018, G.B.W. cut off the ankle bracelet of her electronic home

      monitoring device and left her home in violation of the juvenile court’s home

      detention order. G.B.W. escaped for forty-six days. On November 11, 2018,

      the State filed another petition alleging delinquency for committing an act that

      would be considered escape if committed by an adult, a Level 6 felony.


[7]   The predispositional report prepared on December 4, 2018, stated:


              [G.B.W.] herself is on a dangerous path. Taking little
              responsibility for her actions and watching from across the street
              while the victim was in distress after losing her car is insensitive
              and cold. Denying a gang affiliation while clearly displaying it
              on social media is a serious concern. Stealing a car and evading
              police at 14 years old is brazen. Removing a GPS monitor and
              remaining on the run for 46 days cannot be minimalized because
              she turned herself in. While she may argue that she willingly
              turned herself in, the amount of time on the run is close to seven
              weeks. Should the probation department discount the days she
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 3 of 8
              was gone simply because she decided on a random day to turn
              herself in? For 45 days, she decided to NOT turn herself in,
              which is far longer than the one day in which she decided to turn
              herself in. [G.B.W.] has shown little ability to follow simple
              orders of the Court as mentioned in a previous portion of this
              report. Most recently, when given the opportunity to return
              home on GPS for the second time, she continued to disregard the
              Court by barely attending school and arguing with teachers.


              For any juvenile to succeed within our court system, a parent
              (whether ordered to do so or not) must buy in to the services that
              have been ordered. It is with great misfortune that [G.B.W.],
              with her serious criminogenic thoughts and actions, may never
              receive that buy in from [her mother].


      Id. at 32. Accordingly, probation recommended that G.B.W. be placed in DOC

      at Indiana Girls School.


[8]   On December 5, 2018, G.B.W. entered an admission to the escape charge. The

      juvenile court proceeded to disposition and sentenced G.B.W. to twenty days

      suspended in juvenile detention, home detention for sixty days, “[s]trict and

      [i]ndefinite [p]robation,” and ordered G.B.W. to participate in services,

      including the Juvenile Justice Center Day Reporting Program (“JJC program”).

      Id. at 39.


[9]   On February 26, 2019, a modification report was filed, which alleged that

      G.B.W. has accumulated eight absences from the JJC program since she began

      the program on December 31, 2018. The report also alleged that, on February

      24, 2019, G.B.W. “was brought into secure detention . . . for Criminal

      Trespass, Resisting Law Enforcement, False Informing and Unauthorized

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 4 of 8
       Entry of a Motor Vehicle.” Id. at 47. Furthermore, the report alleged that

       G.B.W. tested positive for marijuana on February 25, 2019.


[10]   On March 6, 2019, the trial court held a joint initial hearing on the February

       delinquency petition and the petition for modification. G.B.W. admitted to the

       allegations regarding false informing and resisting law enforcement. As to the

       modification report, the juvenile court ordered G.B.W. to the DOC. G.B.W.

       now appeals her commitment to the DOC.


                                                    Analysis

[11]   G.B.W. argues that the juvenile court abused its discretion in sentencing her to

       the DOC because less restrictive alternatives for G.B.W. were available and

       should have been utilized. “The juvenile court has discretion in choosing the

       disposition for a juvenile adjudicated delinquent.” D.E. v. State, 962 N.E.2d 94,

       96 (Ind. Ct. App. 2011) (citing L.L. v. State, 774 N.E.2d 554, 556 (Ind. Ct. App.

       2002), reh’g denied). “The discretion is subject to the statutory considerations of

       the welfare of the child, the safety of the community, and the policy of favoring

       the least harsh disposition.” Id. “We may overturn [G.B.W.’s] disposition

       order only if the court abused its discretion.” Id. “An abuse of discretion

       occurs when the juvenile court’s judgment is clearly against the logic and effect

       of the facts and circumstances before it, or the reasonable, probable, and actual

       deductions to be drawn therefrom.” Id.


[12]   Indiana Code Section 31-37-18-6 states:




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 5 of 8
               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


                        (1) is:


                            (A) in the least restrictive (most family like) and most
                               appropriate setting available; and


                            (B) close to the parents’ home, consistent with the best
                                interest and special needs of the child;


                        (2) least interferes with family autonomy;


                        (3) is least disruptive of family life;


                       (4) imposes the least restraint on the freedom of the child
                           and the child’s parent, guardian, or custodian; and


                       (5) provides a reasonable opportunity for participation by
                           the child’s parent, guardian, or custodian.


[13]   G.B.W. compares her case to D.P. v. State, 783 N.E.2d 767 (Ind. Ct. App.

       2003). In D.P., a panel of this Court reversed the juvenile court’s placement of

       the juvenile in the DOC. In reaching its conclusion, the panel considered that

       the juvenile “was not on probation”; the juvenile “did not show any

       unresponsiveness to ‘less-restrictive alternatives’”; the juvenile’s only other

       contact with the juvenile justice system was successful; and the juvenile’s

       “commission of two crimes in a short period of time hardly amounts to the


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 6 of 8
       sustained period of criminal conduct” our Court has considered in other cases.

       D.P., 783 N.E.2d at 770-71.


[14]   G.B.W. argues her situation is similar because she too committed only two

       offenses within a short period of time, had minimal contact with the juvenile

       justice system, and had only a short experience with probation services. In

       other words, she argues, her conduct does not rise to the level of “repetitive and

       serious misconduct.” Id. at 771. We disagree and find D.P. distinguishable.

       Unlike the juvenile in D.P., G.B.W. committed several offenses in a short

       period of time, and significantly, committed two of those offenses while on

       probation.


[15]   At the dispositional hearing on G.B.W.’s escape offense, which was the result

       of G.B.W. cutting off her ankle bracelet, the probation department

       recommended G.B.W. be committed to the DOC. Still, the juvenile court

       ordered a less restrictive alternative in the form of home detention. G.B.W.

       then admitted to false reporting and resisting law enforcement, and she did not

       adhere to the juvenile court’s dispositional order. The juvenile court’s previous

       dispositional orders regarding G.B.W. demonstrate that the trial court

       considered and utilized a less restrictive alternative twice, prior to placing

       G.B.W. in the DOC. The decision to place G.B.W. in the DOC was not clearly

       against the logic and effect of the facts and circumstances before it. See D.E. v.

       State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011) (finding no abuse of discretion

       when the juvenile was committed to DOC when the juvenile was on probation

       at the time of the delinquent acts; already violated probation once before by

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 7 of 8
       testing positive for marijuana; and was suspended or expelled from multiple

       schools). Accordingly, the juvenile court did not abuse its discretion in placing

       G.B.W. in the DOC.


                                                   Conclusion

[16]   The trial court did not abuse its discretion in placing G.B.W. in the DOC. We

       affirm.


[17]   Affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1385 | December 19, 2019   Page 8 of 8